Citation Nr: 0635251	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal was previously before the Board in June 2004, at 
which time it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat and 
there is no credible evidence in support of the claimed in-
service stressors.

2.  The veteran's dysthymia is secondary to his PTSD.

3.  There is no competent evidence linking a psychiatric 
disability other than PTSD to a disease or injury in service.


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or the result of active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

August 2003 and June 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The June 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not properly provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
the Board concludes below that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA and 
implementing regulations.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  The veteran was also 
afforded several VA examinations.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

In January 2000, the veteran requested service connection for 
a psychiatric disorder.

Service medical records received in conjunction with the 
veteran's claim reveal no complaints or findings of any 
psychiatric disorder.   At the time of the veteran's May 1972 
service separation examination, normal psychiatric findings 
were reported.  In the notes section of the report it was 
indicated that the veteran had "depression and excessive 
worry refer to military service, no complications, no 
sequelae".  

On his May 1972 report of medical history form, the veteran 
checked the "yes" box when asked if he had or had ever had 
depression or excessive worry and checked the "no" boxes 
when asked if he had or had ever had nervous trouble of any 
sort; loss of memory or amnesia; or periods of 
unconsciousness.  In the notes section of the report it was 
again indicated that the veteran had depression and excessive 
worry refer to military service, no complications, no 
sequelae.

VA treatment records received in conjunction with the 
veteran's claim reveal that at the time of April, August, and 
December 1999 outpatient visits, the veteran was diagnosed as 
having a dysthymic disorder.  

At the time of a March 2000 VA examination, the veteran 
stated that he had chronic depression.  The veteran indicated 
that he developed rheumatic fever at age 8 and that this 
condition waxed and waned until he was in his mid-teens.  He 
noted that he was at the hospital or at home for a good part 
of this time.  As to his childhood, the veteran stated that 
life was hard at times but it was mostly normal.  He denied 
any emotional trauma as a child.  The veteran indicated that 
after service he worked as a landscaper for about a year and 
then went to work for the United States Postal Service.  The 
veteran noted that his employment as a letter carrier had 
become more difficult over the past few years.  He stated 
that acting as the union steward was also very stressful but 
that it also acted as a relief of stress at times.  

The veteran reported that he was first seen at the Mental 
Clinic in 1996 as a result of escalating pressures at work, 
which led to a worsening of his depression and irritability.  
He stated that he was becoming much more anxious around this 
time and that he was having trouble getting along with his 
supervisors.  

The veteran reported that he went for marriage counseling in 
the late 1970's for about six months but had had no other 
psychiatric treatment in his life prior to being seen at the 
VA mental health clinic.  

With regard to his military history, the veteran had service 
only in the United States.  He was stationed at Elmendorf Air 
Force Base in Alaska for about two years.  The veteran noted 
that although he had training to be an aircraft mechanic, he 
was never able to work in this specialty and instead handled 
aircraft refueling and pre-flight procedures.  He was then 
transferred to McGuire Air Force Base in New Jersey, where he 
initially performed the same duties as at Elmendorf but was 
then moved to "job control".  After about a year at McGuire 
Air Force base he was discharged.  He reported receiving an 
honorable discharge and noted having no disciplinary problems 
in the military.  

The veteran indicated that he was sad most of the time and 
that he was frequently anxious.  He noted frequent insomnia, 
which the Ativan helped control.  He experienced frequent 
nightmares.  The veteran could not recall the precise 
content, but would usually awake frightened.  He also had 
frequent anger and irritability.  The veteran was relatively 
anhedonic.  He also endorsed social withdrawal and decreased 
self-esteem and had occasional suicidal ruminations.  

The veteran further reported frequent and intrusive thoughts 
about specific experiences in the military.  He explained 
that Elmendorf was a frequent stopping place for planes that 
were transporting troops to and from Vietnam.  He noted that 
he was especially upset at many of the scenes of the 
returning troops, especially seeing how disturbed some of 
them looked.  He was further upset at seeing wounded 
soldiers, either ambulatory or on air-evac flights.  He also 
reported having to board several airplanes which had stacked 
coffins.  The examiner indicated that the intrusive thoughts 
generally involved scenes of the coffins or the wounded.  

The veteran also stated that he felt guilty being in a 
noncombatant situation while other people were risking their 
lives in Vietnam.  The veteran dated the onset of his 
depressive symptoms to that time and added that his father 
died suddenly of a heart attack around that time.  The 
veteran indicated that he did not seek psychiatric treatment 
at that time.  He noted speaking to his friends and the 
chaplain but no one referred him for psychiatric help.  The 
veteran reported having psychiatric symptoms since that time 
and stated that they had been continuous and fluctuated in 
intensity.  

Following examination, the examiner rendered a diagnosis of 
dysthymia, with prominent anxiousness and some PTSD features.  
The examiner noted that the veteran's current symptoms and 
their course were consistent with a primary psychiatric 
diagnosis of dysthymia.  He was also noted to have some PTSD 
symptoms (i.e., recurring thoughts of coffins and wounded 
soldiers as well as guilt feelings about his not having been 
in Vietnam).  However, these symptoms did not meet the full 
DSM IV diagnostic criteria for PTSD.  

In his May 2000 notice of disagreement, the veteran reported 
that he suffered greatly from depression, excessive worry, 
and guilt while in the service.  He noted that he self-
medicated himself for a time.  The veteran indicated that he 
wanted to receive a hardship discharge after the death of his 
father but did not receive one.  He stated that this drove 
him into a deeper depression.  The veteran reported that he 
was a nervous wreck when he left the service and noted this 
on his separation report of medical history.  The veteran 
stated that it was his belief that his current psychiatric 
condition was related to his period of service.  

In a December 2001 letter, a VA psychology intern indicated 
that he had been working with veteran on issues related to 
PTSD related to his time in the service, stress from home and 
work, and anger management issues, since September 2000.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen for an adjustment disorder with 
depressed mood in July 1996.  At the time of a February 2000 
visit, the veteran was diagnosed as having a dysthymic 
disorder.  He was noted to be filing for service connection 
for anxiety and depression.  The veteran reported having seen 
a number of dead bodies coming from Vietnam though he had 
never been in direct combat.  

At the time of a July 2000 visit, the veteran was noted to 
have been snapping at his wife. A diagnosis of a dysthymic 
disorder was rendered.  

At the time of a November 2001 visit, the veteran reported 
that he had thought about switching from a letter carrier to 
a custodian because it was less stressful.  He also noted 
having nightmares where he was fighting and in battle.  The 
examiner indicated that it was his belief that the dreams 
were related to the fighting he had during the day with his 
supervisors.  Diagnoses of PTSD and depression were rendered.  

In a January 2002 letter, a VA psychologist indicated that 
the veteran was being treated for prolonged PTSD and 
dysthymic disorder.  In a follow-up August 2002 letter, it 
was indicated that the psychologist had been treating the 
veteran since October 2001 for PTSD and dysthymia.  It was 
noted that the veteran reported experiencing stressors while 
stationed at Elmendorf of interacting with badly injured 
soldiers, who passed through the base, and passing through 
the holds of planes that contained stacks of coffins with 
corpses.  The veteran further noted viewing an open body bag 
that contained a badly maimed corpse.  The veteran's 
responses to these events were guilt and horror.  The veteran 
stated that he did not experience any PTSD or dysthymic 
symptoms prior to his military service and exposure to 
stressors and that he began to be symptomatic before being 
discharged from the military.  

In an August 2003 letter, the veteran's wife indicated that 
she had been married to her husband for twenty years.  She 
noted that it was her belief that the veteran's current 
psychiatric problems were related to his experiences at 
Elmendorf Air Force Base and that these had had a long 
lasting effect on him.  

In June 2004, the Board remanded this matter for a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder and its relationship, if any, to 
service.  If a diagnosis of PTSD were rendered, attempts to 
verify the reported stressors through the U. S. Armed 
Services Center for Research of Unit Records (USACRUR) or 
other appropriate government agencies were to be made, with 
specific emphasis on whether the veteran's duties brought him 
into contact with badly wounded or dead soldiers.  

In July 2004, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
again reported seeing many planes filled with dead and 
wounded bodies passing through Elmendorf Air Force Base.  He 
noted that these experiences had had a lasting impact on him 
and were part of his dreams and part of his intrusive 
thoughts.  Following examination, the examiner rendered Axis 
I diagnoses of PTSD and dysthymia secondary to PTSD.  

The examiner noted that the veteran was of the Vietnam era, 
who served in the Air Force and was stationed in Alaska, 
which was a transit place for transporting bodies and wounded 
soldiers.  He stated that the daily experiences of dealing 
with dead bodies and wounded people traumatized him heavily.  
He further noted that the veteran had been treated for 
depression and anxiety for a long time.  The examiner also 
observed that the veteran's work experiences were full of 
problems and that the veteran was trying his best to maintain 
and continue with the job with great difficulty.  Among the 
difficulties of his job were anxiety, depression, and 
sometimes panic episodes.  The veteran's stressors were 
ongoing job stressors, exposure to war, and an inability to 
function properly on the job.  

In June 2005, the RO contacted USACRUR to attempt to verify 
the veteran's stressors.  In November 2005, the RO again 
contacted the USACRUR to determine if dead or wounded 
soldiers arrived at Elmendorf Air Force Base on a routine 
basis.  

In response to the request, USASCRUR indicated that it was 
unable to document that aircraft carrying wounded and/or 
deceased soldiers flew into Elmendorf AFB on a regular basis.  
It was noted that available historical records did not 
document aircraft flight paths.  

The veteran in this case has satisfied the first two elements 
of a successful service connection claim.  VA outpatient 
treatment records and examination reports include current 
diagnoses of PTSD and dysthymia.

The July 2004 VA examiner specifically linked PTSD to the 
veteran's period of service.  Despite satisfaction of the 
first two elements of the claim, there is no credible 
supporting evidence that the claimed in-service stressors 
occurred.

While the veteran has reported stressors which he claims 
served as the basis for his current diagnosis of PTSD, and 
dysthymia secondary to PTSD, there has been no independent 
verification of these stressors.  His DD 214 and personnel 
records do not reflect that he served in Vietnam and the 
veteran has not claimed that he served in Vietnam.  There is 
no indication that the veteran engaged in combat.

In this case, the veteran's awards and MOS do not support the 
conclusion that he engaged in combat with the enemy nor has 
he so claimed, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, and credible supporting evidence of 
the claimed stressors is required.

Consequently, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran's lay reports, 
while deemed credible, are insufficient to establish service 
connection.  See Cohen at 147.  The only reports of the 
veteran having been exposed to injured/dead soldiers and 
coffins while stationed at Elmendorf Air Force Base have been 
solely provided by the veteran.  

In the absence of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The claim of entitlement to service 
connection for PTSD is therefore denied.

As to the diagnosis of dysthymia, the Board notes that this 
has been found to be secondary to PTSD. As service connection 
is not warranted for PTSD, service connection must be denied 
for dysthymia as well.  38 C.F.R. § 3.310(a) (2006).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and dysthymia, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


